DETAILED ACTION
This action is in response to the Amendment dated 28 October 2022.  Claims 1, 16 and 17 are amended.  Claims 18-45 have been added.  No claims have been cancelled.  Claims 1-45 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14-23, 30-37, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2013/0234942 A1) in view of Elliott et al. (US 2013/0067399 A1) and further in view of Koch et al. (US 8,587,547 B2).

As for independent claim 1, Yoo teaches a device comprising:
a display device [(e.g. see Yoo paragraph 0034) ”a display screen 614 (e.g., a touchscreen)”].
a touch-sensitive surface [(e.g. see Yoo paragraph 0035) ”the display screen 614 can be a touchscreen display configured to interact with various manipulators, such as a human finger or a stylus”].
one or more processors [(e.g. see Yoo paragraph 0033) ”The electronic device 600 can include one or more microprocessors 602; one or more memory devices 604”].
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: [(e.g. see Yoo paragraph 0038) ”a computer program product in accordance with an embodiment includes a computer usable storage medium (e.g., standard random access memory (RAM), an optical disc, a universal serial bus (USB) drive, or the like) having computer-readable program code embodied therein, wherein the computer-readable program code is adapted to be executed by the processor 602”].
displaying, on the display device, a keyboard at a first size, the keyboard including a first set of keys, wherein activation of a respective key of the first set of keys causes a corresponding respective character to be added into an input area [(e.g. see Yoo paragraph 0018) ”Referring to FIG. 1, the user interface 100 includes a virtual keyboard 105 configured to be displayed on the user interface 100. The virtual keyboard 105 can be implemented by a combination of hardware and software components of the electronic device. In implementations, the virtual keyboard 105 can be an alphanumeric keypad having alphabetic and numeric characters, as shown in FIG. 1. More particularly, a user of the virtual keyboard 105 can select alphabetic characters, numeric characters, symbols, and/or combinations thereof on the virtual keyboard 105 via various keystroke selections or other input techniques. The selections on the virtual keyboard 105 can be inputs into various applications or functions executing on the electronic device and/or displaying on the user interface 100”].
while displaying the keyboard at the first size, detecting, using the touch-sensitive surface, a first gesture that includes a set of two or more contacts [(e.g. see Yoo paragraph 0024) ”the touchscreen is a multi-touch touchscreen, the user can use a multi-touch gesture, such as a "pinch-to-zoom" gesture interaction, in resizing the selected virtual keypad or keyboard. More particularly, the user can enlarge or condense the size of the selected virtual keypad or keyboard by moving two fingers farther apart or closer together, respectively, while interacting with the user interface 400”].
in response to detecting at least a portion of the first gesture: in accordance with a determination that a first set of resizing criteria is satisfied, wherein the first set of resizing criteria includes a first resizing criterion that is satisfied when the first gesture includes movement of the set of two or more contacts [(e.g. see Yoo paragraphs 0024, 0031, 0032 and Fig. 4 numerals 410, 417) ”the user can enlarge or condense the size of the selected virtual keypad or keyboard by moving two fingers farther apart or closer together … the user can select, at a first location, a virtual keyboard to resize; and drag the selection (or otherwise resize the virtual keyboard) to a second location on the user interface. The electronic device can determine a distance between the first location and the second location, and compare the distance to a set of threshold values … resizes the full virtual keyboard by moving the selection, and releases the selection at exemplary location 526, the electronic device can determine that the distance between 512 and 526 falls into a threshold that dictates that the full virtual keyboard be resized to a reduced virtual keyboard. In response, the electronic device can generate a reduced-size virtual keyboard and display the reduced-size virtual keyboard”].
resizing, on the display device, display of the keyboard to a second size that is smaller than the first size, the second size determined based on a magnitude of the movement of the set of two or more contacts [(e.g. see Yoo paragraph 0032 and Fig. 4 numerals 410, 417) ”resizes the full virtual keyboard by moving the selection, and releases the selection at exemplary location 526, the electronic device can determine that the distance between 512 and 526 falls into a threshold that dictates that the full virtual keyboard be resized to a reduced virtual keyboard. In response, the electronic device can generate a reduced-size virtual keyboard and display the reduced-size virtual keyboard”].

Yoo does not specifically teach while displaying the keyboard at the second size, detecting, using the touch-sensitive surface, lift-off of the set of two or more contacts, in response to detecting lift-off of the set of two or more contacts: in accordance with a determination that a set of liftoff criterion is satisfied, wherein the set of liftoff criteria includes a first liftoff criterion that is satisfied when the magnitude of the movement of the set of two or more contacts exceeds a first threshold magnitude or resizing, on the display device, display of the keyboard to a third size different from the first size and the second size.  However, in the same field of invention, Elliott teaches:
while displaying the keyboard at the second size, detecting, using the touch-sensitive surface, lift-off of the set of two or more contacts [(e.g. see Elliott paragraph 0064) ”When a user provides an input to zoom in or out (e.g., moves their fingers in a pinch gesture), a displayed surface may be optically scaled accordingly by the semantic zoom module 114. However, when the input stops (e.g., a user lets go of the gesture), the semantic zoom module 114 may generate an animation to a certain zoom level, which may be referred to as a "snap point." In one or more implementations, this is based on a current zoom percentage at which the input stopped, e.g., when a user "let go."”].
in response to detecting lift-off of the set of two or more contacts: in accordance with a determination that a set of liftoff criterion is satisfied, wherein the set of liftoff criteria includes a first liftoff criterion that is satisfied when the magnitude of the movement of the set of two or more contacts exceeds a first threshold magnitude [(e.g. see Elliott paragraphs 0055, 0056, 0064) ”The semantic zoom module 114 may employ a variety of different thresholds to manage interaction with the semantic zoom techniques described herein. For example, the semantic zoom module 114 may utilize a semantic threshold to specify a zoom level at which a swap in views will occur, e.g., between the first and second stages 202, 204. In one or more implementations this is distance based, e.g., dependent on an amount of movement in the contact points in the pinch gesture … The semantic zoom module 114 may also employ a direct manipulation threshold to determine at which zoom level to "snap" a view when the input is finished. For instance, a user may provide a pinch gesture as previously described to navigate to a desired zoom level. A user may then release the gesture to navigate through representations of content in that view … When a user provides an input to zoom in or out (e.g., moves their fingers in a pinch gesture), a displayed surface may be optically scaled accordingly by the semantic zoom module 114. However, when the input stops (e.g., a user lets go of the gesture), the semantic zoom module 114 may generate an animation to a certain zoom level, which may be referred to as a "snap point." In one or more implementations, this is based on a current zoom percentage at which the input stopped, e.g., when a user "let go."”].
resizing, on the display device, display of the keyboard to a third size different from the first size and the second size [(e.g. see Elliott paragraphs 0065, 0068, 074) ”the semantic zoom module 114 may define a one hundred percent snap point at which content is displayed in a "regular mode" that is not zoomed, e.g., has full fidelity … the zooming may be configured to "following the inputs as they happen" to zoom in and out. This is an example of a manipulation-based gesture that provides real-time feedback …  a user may provide inputs to zoom out and the zoom out percentage is less than a high end threshold percentage, after which the user may cease the inputs. In response, the semantic zoom module 114 may animate the view to the 27.5% snap point”].  Examiner notes that, for example, when starting at the 100% snap point (first size) and while zooming out the size updates in real time (second size) where the gesture is released beyond a certain threshold the content animates to the 27.5% snap point (third size).
Therefore, considering the teachings of Yoo and Elliott, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add while displaying the keyboard at the second size, detecting, using the touch-sensitive surface, lift-off of the set of two or more contacts, in response to detecting lift-off of the set of two or more contacts: in accordance with a determination that a set of liftoff criterion is satisfied, wherein the set of liftoff criteria includes a first liftoff criterion that is satisfied when the magnitude of the movement of the set of two or more contacts exceeds a first threshold magnitude or resizing, on the display device, display of the keyboard to a third size different from the first size and the second size, as taught by Elliott, to the teachings of Yoo because automatically snapping to certain size points will allow the content to substantially fill it’s displayed area and prevent a user from scaling past a boundary (e.g. see Elliott paragraphs 0066, 0071).

Yoo and Elliott do not specifically teach in accordance with a determination that the keyboard is repositioned along an edge of the display device, resizing the keyboard to the first size.  However, in the same field of invention, Koch teaches:
in accordance with a determination that the keyboard is repositioned along an edge of the display device, resizing the keyboard to the first size [(e.g. see Koch col 47 line 49 – col 48 line 4 and Figs. 5RRR-5TTT and Fig. 5OOO) ”FIG. 5SSS depicts UI 5000SSS, which shows an instant in the transition from split keyboard 5198 to unsplit keyboard 5008. Split keyboard 5198 is moved toward the bottom of display 112, in direction 5206 (in accordance with direction 5204 of gesture 5202) … FIG. 5TTT depicts UI 5000TTT, which shows an instant, subsequent to the instant depicted in FIG. 5SSS, in the transition from split keyboard 5198 to unsplit keyboard 5008. Merging of split keyboard portions 5198-A and 5198-B is ongoing, as split keyboard portions 5198-A and 5198-B move toward each other in directions 5208-A and 5208-B, respectively, as well as move in direction 5206. When the merging is complete, unsplit keyboard 5008 is displayed at the bottom of display 112, as in FIG. 5OOO”].
Therefore, considering the teachings of Yoo, Elliott and Koch, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add in accordance with a determination that the keyboard is repositioned along an edge of the display device, resizing the keyboard to the first size, as taught by Koch, to the teachings of Yoo and Elliott because it reduces the cognitive burden on a user when manipulating soft keyboards, thereby creating a more efficient human-machine interface (e.g. see Koch col 48 lines 25-28).
 
As for dependent claim 2, Yoo, Elliott and Koch teach the device as described in claim 1, but Yoo does not specifically teach the following limitation. However, Elliott teaches:
wherein the one or more programs further include instructions for: in response to detecting lift-off of the set of two or more contacts: in accordance with a determination that a first set of liftoff criteria, wherein the set of liftoff criteria includes a first liftoff criterion that is satisfied when the magnitude of the movement of the set of two or more contacts exceeds a first threshold magnitude, is not satisfied: resizing, on the display device, display of the keyboard to the first size [(e.g. see Elliott paragraphs 0067, 0069) ”the semantic zoom module 114 may leverage thresholds in combination with snap points to determine where the view is going to land when an input stops, e.g., a user "let's go" of a gesture … if the user begins in the zoom view (e.g., at 27.5%) and starts zooming in at a percentage that is less than a low end semantic threshold percentage and stops, the semantic zoom module 114 may cause the view to snap back to the semantic view, e.g., 27.5%”].  Examiner notes that the limitations describe a snap back to smaller/bigger embodiment when the threshold isn’t reached.
The motivation to combine is the same as that used for claim 1.

As for dependent claim 3, Yoo, Elliott and Koch teach the device as described in claim 1 and Yoo further teaches:
wherein the first set of resizing criteria includes a second resizing criterion that is satisfied when the first gesture includes a first contact and a second contact and the movement of the set of two or more contacts includes reducing a distance between the first contact and the second contact [(e.g. see Yoo paragraph 0024) ”the touchscreen is a multi-touch touchscreen, the user can use a multi-touch gesture, such as a "pinch-to-zoom" gesture interaction, in resizing the selected virtual keypad or keyboard. More particularly, the user can enlarge or condense the size of the selected virtual keypad or keyboard by moving two fingers farther apart or closer together, respectively, while interacting with the user interface 400”].

As for dependent claim 4, Yoo, Elliott and Koch teach the device as described in claim 1, but Yoo does not specifically teach the following limitation.  However, Elliott teaches:
wherein the set of two or more contacts includes a first contact and a second contact, wherein the one or more programs further include instructions for: in response to detecting at least the portion of the first gesture: in accordance with a determination that the movement of the set of two or more contacts includes increasing a distance between the first contact and the second contact: resizing on the display device, display of the keyboard to a fourth size that is bigger than the first size; while displaying the keyboard at the fourth size, detecting, using the touch-sensitive surface, lift-off of the set of two or more contacts and in response to detecting lift-off of the set of two or more contacts: in accordance with the determination that the movement of the set of two or more contacts includes increasing the distance between the first contact and the second contact: resizing, on the display device, display of the keyboard to the first size [(e.g. see Elliott paragraphs 0050, 0067, 0069) ”It should be readily apparent that these steps may be reversed to "zoom in" the view of the representations, e.g., the contact points may be moved away from each other as a "reverse pinch gesture" to control a level of detail to display in the semantic zoom … the semantic zoom module 114 may leverage thresholds in combination with snap points to determine where the view is going to land when an input stops, e.g., a user "let's go" of a gesture … if the user begins in the zoom view (e.g., at 27.5%) and starts zooming in at a percentage that is less than a low end semantic threshold percentage and stops, the semantic zoom module 114 may cause the view to snap back to the semantic view, e.g., 27.5%”].  Examiner notes that the limitations describe a snap back to smaller/bigger embodiment.
The motivation to combine is the same as that used for claim 1.

As for dependent claim 5, Yoo, Elliott and Koch teach the device as described in claim 1, but Yoo does not specifically teach the following limitation.  However, Elliott teaches:
wherein the one or more programs further include instructions for: while displaying, on the display device, the keyboard at the third size, detecting, using the touch-sensitive surface, a second gesture that includes movement of a second set of two or more contacts, wherein the second set of two or more contacts includes a third contact and a fourth contact; in response to detecting at least a portion of the second gesture: in accordance with a determination the movement of the second set of two or more contacts includes decreasing a distance between the third contact and the fourth contact: resizing, on the display device, display of the keyboard to a fifth size that is smaller than the third size; while displaying the keyboard at the fifth size, detecting, using the touch-sensitive surface, lift-off of the second set of two or more contacts; and in response to detecting lift-off of the second set of two or more contacts: in accordance with the determination that the movement of the second set of two or more contacts includes decreasing the distance between the third contact and the fourth contact: resizing, on the display device, display of the keyboard to the third size [(e.g. see Elliott paragraphs 0048, 0050, 0055, 0062, 0064) ”initiating a "pinch" gesture to "zoom out" a view of the representations. The pinch gesture is initiated in this instance by placing two fingers of the user's hand 110 proximal to the display device 108 and moving them toward each other … reversed to "zoom in" the view of the representations, e.g., the contact points may be moved away from each other as a "reverse pinch gesture" to control a level of detail to display in the semantic zoom … The semantic zoom module 114 may employ a variety of different thresholds to manage interaction with the semantic zoom techniques described herein. For example, the semantic zoom module 114 may utilize a semantic threshold to specify a zoom level at which a swap in views will occur, e.g., between the first and second stages 202, 204. In one or more implementations this is distance based, e.g., dependent on an amount of movement in the contact points in the pinch gesture … When a user provides an input to zoom in or out (e.g., moves their fingers in a pinch gesture), a displayed surface may be optically scaled accordingly by the semantic zoom module 114. However, when the input stops (e.g., a user lets go of the gesture), the semantic zoom module 114 may generate an animation to a certain zoom level, which may be referred to as a "snap point." In one or more implementations, this is based on a current zoom percentage at which the input stopped, e.g., when a user "let go." … In between these thresholds, the view may continue to optically zoom in and zoom out in response to direct manipulation”].  Examiner notes that, as described by Elliott, the user may continually zoom in/out through the different threshold levels.
The motivation to combine is the same as that used for claim 1.

As for dependent claim 6, Yoo, Elliott and Koch teach the device as described in claim 2, but Yoo does not specifically teach the following limitation.  However, Elliott teaches:
wherein the one or more programs further include instructions for: while displaying, on the display device, the keyboard at the third size, detecting, using the touch-sensitive surface, a second gesture that includes movement of a second set of two or more contacts, wherein the second set of two or more contacts includes a third contact and a fourth contact; in response to detecting at least a portion of the second gesture: in accordance with a determination the movement of the second set of two or more contacts includes increasing a distance between the third contact and the fourth contact: resizing, on the display device, display of the keyboard to a sixth size that is bigger than the third size; while displaying the keyboard at the sixth size, detecting, using the touch-sensitive surface, lift-off of the second set of two or more contacts; and in response to detecting lift-off of the second set of two or more contacts: in accordance with a determination that the movement of the second set of two or more contacts includes increasing the distance between the third contact and the fourth contact, and that the magnitude of the movement of the second set of two or more contacts exceeds a second threshold magnitude: resizing, on the display device, display of the keyboard to the first size [(e.g. see Elliott paragraphs 0050, 0055, 0062, 0064) ”to "zoom in" the view of the representations, e.g., the contact points may be moved away from each other as a "reverse pinch gesture" to control a level of detail to display in the semantic zoom … The semantic zoom module 114 may employ a variety of different thresholds to manage interaction with the semantic zoom techniques described herein. For example, the semantic zoom module 114 may utilize a semantic threshold to specify a zoom level at which a swap in views will occur, e.g., between the first and second stages 202, 204. In one or more implementations this is distance based, e.g., dependent on an amount of movement in the contact points in the pinch gesture … When a user provides an input to zoom in or out (e.g., moves their fingers in a pinch gesture), a displayed surface may be optically scaled accordingly by the semantic zoom module 114. However, when the input stops (e.g., a user lets go of the gesture), the semantic zoom module 114 may generate an animation to a certain zoom level, which may be referred to as a "snap point." In one or more implementations, this is based on a current zoom percentage at which the input stopped, e.g., when a user "let go." … In between these thresholds, the view may continue to optically zoom in and zoom out in response to direct manipulation … starts zooming in at a percentage that is greater than a low end threshold percentage and stops, the semantic zoom module 114 may cause the view to snap up to the 100% view”].  Examiner notes that, as described by Elliott, the user may additionally zoom in/out through different threshold percentage levels and can snap to the 100% level (i.e. original).
The motivation to combine is the same as that used for claim 1.

As for dependent claim 7, Yoo, Elliott and Koch teach the device as described in claim 6, but Yoo does not specifically teach the following limitation.  However, Elliott teaches:
wherein the one or more programs further include instructions for: in response to detecting lift-off of the second set of two or more contacts: in accordance with a determination that the movement of the second set of two or more contacts includes increasing the distance between the third contact and the fourth contact, and that the magnitude of the movement of the second set of two or more contacts does not exceed the second threshold magnitude: resizing, on the display device, display of the keyboard to the third size [(e.g. see Elliott paragraphs 0050, 0067, 0069) ”It should be readily apparent that these steps may be reversed to "zoom in" the view of the representations, e.g., the contact points may be moved away from each other as a "reverse pinch gesture" to control a level of detail to display in the semantic zoom … the semantic zoom module 114 may leverage thresholds in combination with snap points to determine where the view is going to land when an input stops, e.g., a user "let's go" of a gesture … if the user begins in the zoom view (e.g., at 27.5%) and starts zooming in at a percentage that is less than a low end semantic threshold percentage and stops, the semantic zoom module 114 may cause the view to snap back to the semantic view, e.g., 27.5%”].  Examiner notes that the limitations describe a snap back to smaller/bigger embodiment.
The motivation to combine is the same as that used for claim 1.

As for dependent claim 14, Yoo, Elliott and Koch teach the device as described in claim 1, but Yoo does not specifically teach wherein resizing, on the display device, display of the keyboard includes: in accordance with a determination that a set of transition criteria are satisfied: applying a visual transitional effect to the keyboard during resizing; and in accordance with a determination that the set of transition criteria are not satisfied: forgoing applying the visual transitional effect to the keyboard during resizing.  However, Elliott teaches:
wherein resizing, on the display device, display of the keyboard includes: in accordance with a determination that a set of transition criteria are satisfied: applying a visual transitional effect to the keyboard during resizing; and in accordance with a determination that the set of transition criteria are not satisfied: forgoing applying the visual transitional effect to the keyboard during resizing [(e.g. see Elliott teaches paragraph 0064) ”When a user provides an input to zoom in or out (e.g., moves their fingers in a pinch gesture), a displayed surface may be optically scaled accordingly by the semantic zoom module 114. However, when the input stops (e.g., a user lets go of the gesture), the semantic zoom module 114 may generate an animation to a certain zoom level, which may be referred to as a "snap point." In one or more implementations, this is based on a current zoom percentage at which the input stopped, e.g., when a user "let go."”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 15, Yoo, Elliott and Koch teach the device as described in claim 1 and Yoo further teaches:
wherein resizing, on the display device, display of the keyboard includes changing an aspect ratio of one or more keys of the keyboard [(e.g. see Yoo paragraphs 0002, 0023 and Fig. 4 numerals 416, 417) ”the user can resize the reduced virtual keyboard 410 into the full virtual keyboard 415 … The differences in overall size of the virtual keyboards affect the size (and sometimes placement) of individual keys of the virtual keyboard”].

As for independent claim 16, Yoo, Elliott and Koch teach a method.  Claim 16 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for independent claim 17, Yoo, Elliott and Koch teach a method.  Claim 17 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 18, Yoo, Elliott and Koch teach the method as described in claim 16; further, claim 18 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 19, Yoo, Elliott and Koch teach the method as described in claim 16; further, claim 19 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 20, Yoo, Elliott and Koch teach the method as described in claim 16; further, claim 20 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 21, Yoo, Elliott and Koch teach the method as described in claim 16; further, claim 21 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 22, Yoo, Elliott and Koch teach the method as described in claim 18; further, claim 22 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for dependent claim 23, Yoo, Elliott and Koch teach the method as described in claim 22; further, claim 23 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

As for dependent claim 30, Yoo, Elliott and Koch teach the method as described in claim 16; further, claim 30 discloses substantially the same limitations as claim 14.  Therefore, it is rejected with the same rational as claim 14.

As for dependent claim 31, Yoo, Elliott and Koch teach the method as described in claim 16; further, claim 31 discloses substantially the same limitations as claim 15.  Therefore, it is rejected with the same rational as claim 15.

As for dependent claim 32, Yoo, Elliott and Koch teach the medium as described in claim 17; further, claim 32 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 33, Yoo, Elliott and Koch teach the medium as described in claim 17; further, claim 33 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 34, Yoo, Elliott and Koch teach the medium as described in claim 17; further, claim 34 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 35, Yoo, Elliott and Koch teach the medium as described in claim 17; further, claim 35 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 36, Yoo, Elliott and Koch teach the medium as described in claim 32; further, claim 36 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for dependent claim 37, Yoo, Elliott and Koch teach the medium as described in claim 36; further, claim 37 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

As for dependent claim 44, Yoo, Elliott and Koch teach the medium as described in claim 17; further, claim 44 discloses substantially the same limitations as claim 14.  Therefore, it is rejected with the same rational as claim 14.

As for dependent claim 45, Yoo, Elliott and Koch teach the medium as described in claim 17; further, claim 45 discloses substantially the same limitations as claim 15.  Therefore, it is rejected with the same rational as claim 15.

Claims 8, 24 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2013/0234942 A1) in view of Elliott et al. (US 2013/0067399 A1) and further in view of Koch et al. (US 8,587,547 B2), as applied to claim 1 above, and further in view of Thompson et al. (US 2012/0127206 A1).

As for dependent claim 8, Yoo, Elliott and Koch teach the device as described in claim 1, but do not specifically teach wherein displaying the keyboard at the third size includes displaying a grabber object for changing the display location of the keyboard; and wherein displaying the keyboard at the first size does not include displaying the grabber object for changing the display location of the keyboard.  However, in the same field if invention, Thompson teaches:
wherein displaying the keyboard at the third size includes displaying a grabber object for changing the display location of the keyboard; and wherein displaying the keyboard at the first size does not include displaying the grabber object for changing the display location of the keyboard [(e.g. see Thompson paragraph 0048 and Fig. 5A-B numeral 508) ”the user establishes a grab 508 by placing a single finger within the boundaries of drag handle 506. Grab 508 is similar to a press-and-hold 402 in that the user is required to continually maintain contact with multi-touch display surface 132. When grab 508 is established, the user is permitted to move drag handle 506 anywhere within the boundaries of UI 308. If the user moves the drag handle 506 when drag handle 506 is located on a boundary of UI window 502, a window resizing occurs as shown in FIG. 5B. When the user is satisfied with the resulting size of UI window 502”].  Examiner notes that, as depicted in Figs. 5A-B, the drag handle can exist at one size, but not at another.
Therefore, considering the teachings of Yoo, Elliott, Koch and Thompson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein displaying the keyboard at the third size includes displaying a grabber object for changing the display location of the keyboard; and wherein displaying the keyboard at the first size does not include displaying the grabber object for changing the display location of the keyboard, as taught by Thompson, to the teachings of Yoo, Elliott and Koch because it allows a user to interact more efficiently with any small interface elements (e.g. see Thompson paragraph 0005).

As for dependent claim 24, Yoo, Elliott and Koch teach the method as described in claim 16; further, claim 24 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

As for dependent claim 38, Yoo, Elliott and Koch teach the medium as described in claim 17; further, claim 38 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

Claims 9, 11, 25, 27, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2013/0234942 A1) in view of Elliott et al. (US 2013/0067399 A1) and further in view of Koch et al. (US 8,587,547 B2), as applied to claim 1 above, and further in view of Markiewicz et al. (US 2010/0141590 A1).

As for dependent claim 9, Yoo, Elliott and Koch teach the device as described in claim 1, but do not specifically teach wherein the one or more programs further include instructions for: while displaying the keyboard at the third size and at a first location: detecting a third gesture; and in response to detecting the third gesture, moving, on the display device, the keyboard from the first location to a second location different from the first location.  However, in the same field of invention, Markiewicz teaches:
wherein the one or more programs further include instructions for: while displaying the keyboard at the third size and at a first location: detecting a third gesture; and in response to detecting the third gesture, moving, on the display device, the keyboard from the first location to a second location different from the first location [(e.g. see Markiewicz paragraphs 0019, 0020 and Figs. 10-12) ”FIGS. 10-13 illustrate an example of how a user can move a soft keyboard. This series begins at screenshot 1002(1) where the user's hands are contacting the touch screen 1004. Responsively, a keyboard preview 1006 is presented under the user's hands … FIG. 11 shows the user sliding his/her hands up and to the right as indicated by arrows 1102 on screenshot 1002(2). The keyboard preview 1006 responsively slides under the user's hands (or at least can appear to slide under the user's hands to the user). Once the user is satisfied with the position of the keyboard the user can remove his/her hands and the keyboard preview is replaced with a keyboard 1202 as indicated in FIG. 12 by screenshot 1002(3)”].
Therefore, considering the teachings of Yoo, Elliott, Koch and Markiewicz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the one or more programs further include instructions for: while displaying the keyboard at the third size and at a first location: detecting a third gesture; and in response to detecting the third gesture, moving, on the display device, the keyboard from the first location to a second location different from the first location, as taught by Markiewicz, to the teachings of Yoo, Elliott and Koch because it offers enhanced soft keyboard usability and controllability to the user (e.g. see Markiewicz paragraph 0001).

As for dependent claim 11, Yoo, Elliott, Koch and Markiewicz teach the device as described in claim 9, but Yoo and Elliott do not specifically teach wherein the third gesture is a two-finger swipe gesture that starts at a location corresponding to the keyboard.  However, Markiewicz teaches:
wherein the third gesture is a two-finger swipe gesture that starts at a location corresponding to the keyboard [(e.g. see Markiewicz paragraphs 0017, 0019, 0020 and Figs. 10-12) ”the keyboard preview are appropriately positioned beneath the user's fingers … FIGS. 10-13 illustrate an example of how a user can move a soft keyboard. This series begins at screenshot 1002(1) where the user's hands are contacting the touch screen 1004. Responsively, a keyboard preview 1006 is presented under the user's hands … FIG. 11 shows the user sliding his/her hands up and to the right as indicated by arrows 1102 on screenshot 1002(2). The keyboard preview 1006 responsively slides under the user's hands (or at least can appear to slide under the user's hands to the user). Once the user is satisfied with the position of the keyboard the user can remove his/her hands and the keyboard preview is replaced with a keyboard 1202 as indicated in FIG. 12 by screenshot 1002(3)”].
The motivation to combine is the same as that used for claim 9.

As for dependent claim 25, Yoo, Elliott and Koch teach the method as described in claim 16; further, claim 25 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

As for dependent claim 27, Yoo, Elliott, Koch and Markiewicz teach the method as described in claim 25; further, claim 27 discloses substantially the same limitations as claim 11.  Therefore, it is rejected with the same rational as claim 11.

As for dependent claim 39, Yoo, Elliott and Koch teach the medium as described in claim 17; further, claim 39 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

As for dependent claim 41, Yoo, Elliott, Koch and Markiewicz teach the medium as described in claim 39; further, claim 41 discloses substantially the same limitations as claim 11.  Therefore, it is rejected with the same rational as claim 11.

Claims 10, 12, 26, 28, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2013/0234942 A1) in view of Elliott et al. (US 2013/0067399 A1) and further in view of Koch et al. (US 8,587,547 B2) and further in view of Markiewicz et al. (US 2010/0141590 A1), as applied to claim 9 above, and further in view of Thompson et al. (US 2012/0127206 A1).

As for dependent claim 10, Yoo, Elliott, Koch and Markiewicz teaches the device as described in claim 9, but do not specifically teach wherein the third gesture is a single-finger gesture that starts at a location corresponding to a displayed grabber object of the keyboard.  However, in the same field of invention, Thompson teaches:
wherein the third gesture is a single-finger gesture that starts at a location corresponding to a displayed grabber object of the keyboard [(e.g. see Thompson paragraph 0048 and Fig. 5A-B numeral 508) ”the user establishes a grab 508 by placing a single finger within the boundaries of drag handle 506. Grab 508 is similar to a press-and-hold 402 in that the user is required to continually maintain contact with multi-touch display surface 132. When grab 508 is established, the user is permitted to move drag handle 506 anywhere within the boundaries of UI 308. If the user moves the drag handle 506 when drag handle 506 is located on a boundary of UI window 502, a window resizing occurs as shown in FIG. 5B. When the user is satisfied with the resulting size of UI window 502”].
Therefore, considering the teachings of Yoo, Elliott, Koch, Markiewicz and Thompson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the third gesture is a single-finger gesture that starts at a location corresponding to a displayed grabber object of the keyboard, as taught by Thompson, to the teachings of Yoo, Elliott, Koch and Markiewicz because it allows a user to interact more efficiently with any small interface elements (e.g. see Thompson paragraph 0005).

As for dependent claim 12, Yoo, Elliott, Koch and Markiewicz teach the device as described in claim 9, but do not specifically teach the following limitation.  However, Thompson teaches:
wherein the one or more programs further include instructions for: while displaying the keyboard at the second location: in accordance with a determination that a set of enlarging criteria is satisfied, wherein the enlarging criteria includes: a first enlarging criterion that is satisfied when the third gesture is a single-finger gesture and a second enlarging criterion that is satisfied when the third gesture includes continuing to detect a contact of the third gesture within a predefined area for a threshold period of time: resizing, on the display device, display of the keyboard to a seventh size; while displaying the keyboard at the seventh size, detecting, using the touch-sensitive surface, lift-off of the third gesture; and in response to detecting lift-off of the third gesture, resizing, on the display device, display of the keyboard to the first size [(e.g. see Thompson paragraph 0040) ”A hand 320 of a user may be used to establish contact with multi-touch display surface 132, e.g., by a tap 330 made using the index finger of hand 320. In the embodiments described herein, tap 330 comprises establishing contact between a single finger of hand 320 and multi-touch display surface 132, and then eliminating the contact within a predetermined threshold of time, e.g., 0.15 seconds. Continuing with the foregoing example, when the user presses his or her finger to the multi-touch display surface 132 for longer than the threshold time, agent 138 recognizes the user's input as a "press-and-hold" gesture, as described in further detail below in conjunction with FIGS. 4A-4B. In one embodiment, tap 330 is translated to a mouse left-click command that includes positional coordinates for a location within the graphical user interface of the remote desktop that corresponds to the location of tap 330 within UI 308. This location may be relative, as the user may zoom or pan the remote desktop display”].
The motivation to combine is the same as that used for claim 10.

As for dependent claim 26, Yoo, Elliott, Koch and Markiewicz teach the method as described in claim 25; further, claim 26 discloses substantially the same limitations as claim 10.  Therefore, it is rejected with the same rational as claim 10.

As for dependent claim 28, Yoo, Elliott, Koch and Markiewicz teach the method as described in claim 25; further, claim 28 discloses substantially the same limitations as claim 12.  Therefore, it is rejected with the same rational as claim 12.

As for dependent claim 40, Yoo, Elliott, Koch and Markiewicz teach the medium as described in claim 39; further, claim 40 discloses substantially the same limitations as claim 10.  Therefore, it is rejected with the same rational as claim 10.

As for dependent claim 42, Yoo, Elliott, Koch and Markiewicz teach the medium as described in claim 39; further, claim 42 discloses substantially the same limitations as claim 12.  Therefore, it is rejected with the same rational as claim 12.

Claims 13, 29 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2013/0234942 A1) in view of Elliott et al. (US 2013/0067399 A1) and further in view of Koch et al. (US 8,587,547 B2) and further in view of Markiewicz et al. (US 2010/0141590 A1), as applied to claim 9 above, and further in view of Bauchot et al. (US 2006/0075359 A1).

As for dependent claim 13, Yoo, Elliott, Koch and Markiewicz teach the device as described in claim 9, but do not specifically teach the following limitations.  However, in the same field of invention, Bauchot teaches:
wherein the one or more programs further include instructions for: while displaying the keyboard at the third size and at the second location: detecting, using the touch-sensitive surface, lift-off of the third gesture; in response to detecting lift-off of the third gesture: in accordance with a determination that at least a portion of the keyboard occupies a second predefined area of the display, moving, on the display device, the keyboard to a third location different from the second location; and in accordance with a determination that the keyboard does not occupy the second predefined area of the display, maintaining, on the display device, display of the keyboard at the second location [(e.g. see Bauchot paragraphs 0026, 0096) ”When the floating window partially or totally hides the active window, the floating window is either moved … With the Window policy, the topmost window is moved out of the active window”].
Therefore, considering the teachings of Yoo, Elliott, Koch, Markiewicz and Bauchot, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the above identified limitations, as taught by Bauchot, to the teachings of Yoo, Elliott, Koch and Markiewicz because it allows overlapping conditions to be eliminated and automatically keeps the windows totally visible to the user for easy data entry (e.g. see Bauchot paragraphs 0005, 0018).

As for dependent claim 29, Yoo, Elliott, Koch and Markiewicz teach the method as described in claim 25; further, claim 29 discloses substantially the same limitations as claim 13.  Therefore, it is rejected with the same rational as claim 13.

As for dependent claim 43, Yoo, Elliott, Koch and Markiewicz teach the medium as described in claim 39; further, claim 43 discloses substantially the same limitations as claim 13.  Therefore, it is rejected with the same rational as claim 13.

Response to Arguments
Applicant's arguments, filed 28 October 2022, have been fully considered but they are not persuasive.

Applicant argues that [“Yoo and Elliott, alone or in combination, do not disclose or suggest the features of amended claim 1” (Page 20).].

The argument described above, in paragraph number 11, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2015/0346905 A1 issued to Winer et al. on 03 December 2015.  The subject matter disclosed therein is pertinent to that of claims 1-45 (e.g. anchoring a virtual keyboard to a side of the screen and resizing the keyboard).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174